Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Blakely Glasgow on Friday, February 26, 2021.

The application has been amended as follows: 

Claim 1, line 11, the second occurrence of the term “the” was replaced with --a--.

Claim 8, line 11, the second occurrence of the term “the” was replaced with --a--.






Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
In regard to claim 1, the prior art of record does not disclose a storage container for a fishing lure, the storage container comprising a rod extending from the first side wall to the second side wall; and wherein the rod extends through a hole in the bottom portion of the internal compartment of the storage bag and the storage bag is slidable on the rod from the first side wall to the second side wall.
In regard to claim 8, the prior art of record does not disclose a storage container for a fishing lure, the storage container comprising a continuous rod extending from a bottom portion of the first side wall to a bottom portion of the second side wall; and wherein the rod extends through a hole in the bottom portion of the internal compartment of the storage bag and the storage bag is slidable on the rod from the first side wall to the second side wall.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885.  The examiner can normally be reached on M-F 8:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/DARREN W ARK/                                                                                      Primary Examiner, Art Unit 3647                                                                                                                  





DWA